DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 Response to Amendment
The amendments made to claims 41-44 and 62, the cancellation of claims 71-73, and the addition of new claims 74-76 in the response filed 10/12/2020 is acknowledged.
Claims 41-44, 62, and 74-76 are now pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. Applicant argues on p. 5 that Trudell’s strut is anteriorly positioned and that the belt does not wrap around left and right sides of the wearer. However, this argument is moot in view of the new combination of Bianchini, Trudell, and Crawford made below in the body of the rejection (Trudell has not been applied to disclose or teach the lateral strut or belt). Applicant’s arguments on p. 6 regarding the most relevant cited art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (the specific combination of Bianchini, Trudell, and Crawford is not argued against). Applicant argues on p. 7 that Mittasch does not teach a lateral coupling to a hip pad. However, this argument is moot in .
Claim Objections
Claim 42 is objected to because of the following informalities:  “coupled to the upper torso pad” in line 2 should be amended to recite --coupled to the laterally positioned upper torso pad--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-44 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini EP 234 372 A2 in view of Trudell US 5,449,338 further in view of Crawford et al. US 6,039,707.
Regarding claim 41, Bianchini discloses a scoliosis brace 1a (figs. 1-3 and [0013], corset for treatment of scoliosis), comprising: a laterally positioned upper torso portion, a laterally positioned lower torso portion, a laterally positioned hip portion (please see annotated fig. A below, which identifies each portion, all of them being laterally positioned on the side of the device and capable of being worn on their respective body parts), a laterally positioned upper 
Bianchini is silent on each of the laterally positioned upper torso portion, laterally positioned lower torso portion, and laterally positioned hip portion being a pad.
However, Trudell teaches an analogous scoliosis brace 10 (fig. 1 and col. 1, lines 5-7) comprising a laterally positioned upper torso portion 13, a laterally positioned lower torso portion 14, and a laterally positioned hip portion 15, each portion being a pad (fig. 4 and col. 4, lines 17-26, each shell 13/14/15 includes an inner foam layer 72; thus, the shells 13, 14, and 15 are an upper torso pad, a lower torso pad, and hip pad, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the laterally positioned upper torso portion, laterally positioned lower torso portion, and laterally positioned hip portion of Bianchini to be a pad, as taught by Trudell, to provide a comfortable, cushioned surface to interface the patient.
Bianchini in view of Trudell is silent on a flexible belt configured to wrap around left and right sides of a mid-portion of a wearer and overlay both the lower torso pad and the lower strut.
However, Crawford teaches a brace for the torso (fig. 1) comprising a flexible belt 11 configured to wrap around left and right sides of a mid-portion of a wearer (figs. 1 and 4 and col. 4, lines 10-14, leather belt 11 capable of wrapping around the torso) and overlay both an analogous lower torso pad 12 and an analogous lower strut 16 (fig. 1 shows the belt 11 overlying both the lateral band 12 and the vertical strut 16, which can both be worn on the lower torso as shown in the figure; col. 4, line 6-10 describes band 12 including an inner cushion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the brace of Bianchini in view of Trudell 

    PNG
    media_image1.png
    676
    603
    media_image1.png
    Greyscale

Regarding claim 42, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.

Bianchini is silent on the anteriorly positioned upper torso portion being a pad.
However, Trudell further teaches an analogous anteriorly positioned upper torso portion 12 being a pad (fig. 1 and col. 4, lines 17-26, shell 12 includes an inner foam layer 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anteriorly positioned upper torso portion of Bianchini in view of Trudell further in view of Crawford to be a pad, as taught by Trudell, to provide a comfortable, cushioned surface to interface the patient.
Regarding claim 43, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini is silent on the flexible belt being configured to be positioned above the hip pad.
However, Crawford further teaches the flexible belt 11 being configured to be positioned above an analogous hip pad 14 when the brace is worn (fig. 1, the flexible belt 11 simultaneously overlies the torso pad 12 and is positioned above the hip pad 14; col. 4, lines 15-17, lower lateral band 14 is constructed in a similar way to the upper band 12 and is thus cushioned on its inner side as well). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the flexible belt of Bianchini in view of Trudell further in view of Crawford to be configured to be positioned above the hip pad, as taught by Crawford, so that the belt increases security of the lower torso pad and lower strut on the body of the wearer around the mid portion/waist of the wearer above the hip.
Regarding claim 44, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.

However, Trudell further teaches an analogous strut 25 (fig. 2 and col. 2, lines 56-57, posterior upright 25) having multiple mechanical couplings 158 configured to provide height adjustment between the upper torso pad 13 and the lower torso pad 14 (fig. 3 and col. 3, lines 30-40, screws 158 that extend through openings 28 of the posterior strut 25 adjustably couple upper torso pad/shell 13 to the strut, such that the upper torso pad/shell 13 would be vertically adjustable relative to the lower torso pad 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper strut of Bianchini in view of Trudell further in view of Crawford to have multiple mechanical couplings configured to provide height adjustment between the upper torso pad and the lower torso pad, as taught by Crawford, “to accommodate a plurality of different patients, the growth over time of a single patient, and to change the forces being applied” (col. 3, lines 48-52).
Regarding claim 62, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini is silent on the lower strut having multiple mechanical couplings configured to provide height adjustment between the hip pad and the lower torso pad.
However, Trudell further teaches an analogous strut 27 (fig. 1 and col. 2, lines 56-57, anterior upright 27) having multiple mechanical couplings 248 configured to provide height adjustment between the hip pad 15 and the lower torso pad 14 (fig. 3 and col. 3, lines 57-68, screws 248 that extend through the anterior strut 27 adjustably couple lower torso pad/shell 14 to the strut via openings 28, such that the lower torso pad/shell 14 would be vertically adjustable relative to the hip pad 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lower strut of Bianchini in view of .
Claims 74-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini EP 234 372 A2 in view of Trudell US 5,449,338 further in view of Crawford et al. US 6,039,707 and Farfan de los Godos US 4,691,696.
Regarding claim 74, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini in view of Trudell further in view of Crawford is silent on an anterior connector configured to couple the upper torso pad with an anterior portion of the belt with respect to the upper strut when the brace is worn.
However, Farfan de los Godos teaches a spinal brace 10 (fig. 3 and col. 1, lines 5-6) comprising an anterior connector 24 configured to couple an analogous torso pad 20 with an anterior portion of the belt 12 with respect to an analogous strut 18 when the brace 10 is worn (col. 4, lines 3-4 and 30-31, strut 18 is also coupled to a pad 20; col. 4, lines 32-36, strap 24 extends from the upper portion of strut 18, which comprises pad 20, to the forward/anterior part of belt 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the brace of Bianchini in view of Trudell further in view of Crawford with an anterior connector configured to couple the upper torso pad with an anterior portion of the belt with respect to the upper strut when the brace is worn, as taught by Farfan de los Godos, since the anterior connector forms part of a movement limiting means that resists rearward movement of the contact point of the pad, such that the pad is further maintained in the correct position on the body (col. 2, lines 37-47).
Regarding claim 75, Bianchini in view of Trudell further in view of Crawford and Farfan de los Godos discloses the claimed invention as discussed above.
Bianchini in view of Trudell further in view of Crawford is silent on a posterior connector configured to couple the upper torso pad with a posterior portion of the belt with respect to the upper strut when the brace is worn.
However, Farfan de los Godos further teaches a posterior connector 26 configured to couple the upper pad 20 with a posterior portion of the belt 12 with respect to the strut 18 when the brace 10 is worn (fig. 3 and col. 4, lines 32-41, strap 26 extends from the upper portion of strut 18, which comprises pad 20, and around the posterior of the wearer to the opposite side; as can be seen in figs. 2 and 3, strap 26 overlies part of the posterior of the belt 12 on its way to the front of the wearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the brace of Bianchini in view of Trudell further in view of Crawford and Farfan de los Godos with a posterior connector configured to couple the upper torso pad with a posterior portion of the belt with respect to the upper strut when the brace is worn, as taught by Farfan de los Godos, since the posterior connector forms part of a movement limiting means that resists rearward movement of the contact point of the pad, such that the pad is further maintained in the correct position on the body (col. 2, lines 37-47).
Regarding claim 76, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini in view of Trudell further in view of Crawford is silent on a posterior connector configured to couple the upper torso pad with a posterior portion of the belt with respect to the upper strut when the brace is worn.
However, Farfan de los Godos teaches a spinal brace 10 (fig. 3 and col. 1, lines 5-6) comprising a posterior connector 26 configured to couple an analogous torso pad 20 with a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the brace of Bianchini in view of Trudell further in view of Crawford with a posterior connector configured to couple the upper torso pad with a posterior portion of the belt with respect to the upper strut when the brace is worn, as taught by Farfan de los Godos, since the posterior connector forms part of a movement limiting means that resists rearward movement of the contact point of the pad, such that the pad is further maintained in the correct position on the body (col. 2, lines 37-47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Killian et al. US 9,216,130 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE J LEE/            Examiner, Art Unit 3786